DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, along with dependent claims 2, 4, 7, 11 and new claims 14-18, dependent therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites in (ii) “contacting an aqueous solution or aqueous composition, brine, with said one or more polyacrylamide-based polymers.”  “brine” appears out of place/context in that it is unclear if Applicant is attempting to define the aqueous solution/composition as brine, or if brine is an alternative option being listed as the aqueous solution/composition.  Clarification is required.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2, xviii. recites the broad recitation “after 5 days or less,” and the claim also recites “5 days to 6 days…or 7 weeks to 8 weeks” which are each individually the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2, xix. recites the broad recitation “15 million Da or less,” and the claim also recites “10 million Da or less” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2, xx. recites the broad recitation “6 million Da or less,” and the claim also recites “1 million Da or less” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2, xxv. recites the broad recitation “adding 80 wt% or less,” and the claim also recites “5 wt% or less” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2, xliv recites the broad recitation 500 ppm or less, and the claim also recites 50 ppm or less which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2, xlv recites the broad recitation 100 cPs or less, and the claim also recites 5 cPs or less which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2, liii recites the broad recitation 10 darcies or less, and the claim also recites 0.5 darcies or less which is the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In new claim 14, Applicant recites “wherein in step (ii) the aqueous solution comprises brine.”  Claim 1, upon which claim 14 depends, previously recites “an aqueous solution or aqueous composition, brine,” and as such, it is unclear if Applicant is further defining only the aqueous solution as brine, or if “brine” should be deleted from claim 1 and claim 14 should read as -the aqueous solution or aqueous composition comprises brine-.  Clarification is required.
Claim 15 recites the limitation "the one or more oxygen scavengers."  There is insufficient antecedent basis for this limitation in the claim since ‘one or more oxygen scavengers’ are not required in claim 1, upon which claim 15 depends, and, as such, it is unclear as to what element of claim 1 Applicant is referring.
Claim 17 recites the limitation "step (xlviii)" in line 1 thereof.  There is insufficient antecedent basis for this limitation in the claim since there is no step xlvii in claim 1, upon which claim 17 depends and, as such, it is unclear as to what Applicant is intending to require and further limit claim 1 to include.  
Claim 17 requires “wherein the increase in temperature occurs in one or more desired locations as compared to the temperature in said one or more desired locations prior to introduction of said one or more degraded, in situ gellable polymers into said one or more desired locations.”  Such a statement is cumbersome and it is unclear as to what Applicant is attempting to require.  Is a mere temperature increase all that is necessary?  Clarification is required.
The term “predominantly” in claim 18 is a relative term which renders the claim indefinite. The term “predominantly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “predominantly” renders the scope of the claim indefinite as it is unclear as to the extent of carbonate required in order for the reservoir to be considered “predominantly” carbonate.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandiford (US 4,069,869 – cited previously).
With respect to independent claim 1, Sandiford discloses a method of effecting in situ gelation of one or more degraded in situ gellable polymers at a desired location (col. 6, l. 30-35), comprising providing one or more polyacrylamide-based polymers (col. 3, l. 54- col. 4, l. 24), wherein said polymers comprise one or more acrylamide monomers and one or more anionic monomers (col. 4, l. 36-43); contacting an aqueous solution or aqueous composition with said one or more polyacrylamide based polymers (col. 6, l. 29-47); contacting said aqueous solution or composition with one or more degradation agents, which degrade said one or more polymers into one or more polymers comprising reduced molecular weight fragments (col. 3, l. 65- col. 4, l. 24); contacting said aqueous solution or composition with one or more crosslinkers comprising a glyoxal and/or a glyoxalating agent (col 7, l. 39-44); adjusting the pH of said solution or composition to a desired value by adding one or more buffers (col. 3, l. 58-60; col. 7, l. 58-64); introducing or injecting said degraded in situ gellable polymer containing solution or composition into a desired location where in situ gelation of said one or more degraded in situ gellable polymers is to occur (col. 8, l. 48-64); and allowing for or providing conditions at the desired location which permit gelation of the one or more degraded in situ gellable polymers to occur over time (col. 7, l. 65- col. 8, l. 24).
With respect to dependent claim 2, Sandiford discloses at least wherein gelation occurs after 5 days or less (col. 9, l. 25-29), wherein step iv comprises adding 50 wt% or less of said glyoxal to said aqueous solution or aqueous composition (col. 7, l. 45-50), wherein the desired location or solution or composition comprising the degraded in situ gellable polymers comprises one or more conditions or constituents which favor or permit gelation of the degraded in situ gellable polymers, wherein the desired location comprises an aqueous environment (col. 7, l. 58-63); said desired location is downhole (abstract); said desired location is a location in which gel formation increases sweep efficiency of subsequent polymer floods and/or waterfloods (col. 9, l. 29-40) and said one or more degraded in situ gellable polymers are introduced into an oil reservoir (col. 9, l. 1-28).
With respect to dependent claim 4, Sandiford discloses at least said method increases sweep efficiency, said desired location is a natural fracture or vug and gel formation increases profile control as claimed (col. 9, l. 29-57).
With respect to dependent claim 7, Sandiford discloses i-iii (col. 9, l. 1-57).
With respect to dependent claim 11, Sandiford discloses wherein said one or more degraded in situ gellable polymers are prepared on-site (col. 9, l. 1-27).
With respect to new dependent claim 14, Sandiford discloses wherein the aqueous solution comprises brine (col. 3, l. 28-31).
With respect to new dependent claim 16, Sandiford discloses wherein in step (v) the buffer comprises an alkaline buffer (col. 3, l. 64-68, wherein sodium hydroxide is disclosed; col. 7, l. 57-64).
With respect to new dependent claim 18, Sandiford discloses the reservoir as a heterogeneous reservoir (title, abstract).

With respect to independent claim 3, Sandiford discloses a method of enhanced oil recovery, comprising degrading one or more in situ gelable polymers by contacting said in situ gellable polymers with one or more degradation agents which degrade said in situ gellable polymers into one or more degraded in situ gellable polymers comprising reduced molecular weight fragments (col. 3, l. 65- col. 4, l. 24); introducing said one or more degraded in situ gellable polymers into a desired location (col. 3, l. 54- col. 4, l. 24), gelating said one or more degraded in situ gellable polymers thereby forming a gel in said desired location (col. 9, l. 1-57) and performing one or more polymer floods and/or waterfloods (col. 9, l. 1-57).
With respect to dependent claim 5, Sandiford further discloses the methods as claimed (col. 9, l. 1-57).
With respect to dependent claim 6, Sandiford further discloses the method as claimed (col. 9, l. 1-57).
With respect to dependent claim 8, Sandiford further discloses delivering the formulation into the oil source, whereby the formulation enhances oil recovery from an oil source (col. 9, l. 29-57).
With respect to dependent claim 9, Sandiford discloses the method further comprises obtaining or providing a composition comprises one or more degraded in situ gellable polymers; placing the composition in a subterranean formation downhole (col. 9, l. 29-57); allowing sufficient time for the one or more degraded in situ gellable polymers to set or gel (col. 7, l. 65- col. 8, l. 25) and extracting material comprising petroleum from the subterranean formation downhole via a production wellbore (col. 8, l. 48-64).
With respect to dependent claim 10, Sandiford discloses the method as claimed (col. 7, l. 65- col. 8, l. 25; col. 8, l. 48- col. 9, l. 57).
Response to Arguments
Applicant’s amendments to the abstract and specification have been fully considered and are sufficient to overcome the objections thereto.
Applicant’s amendments with respect to the 35 USC 112 rejections of claims as set forth in the previous office action have been fully considered.  The Examiner notes, however, some of the grounds remain, as set forth above, as they were not addressed by Applicant’s amendments.
Applicant’s arguments with respect to the rejections of claims as anticipated by Sandiford have been fully considered, but they are not persuasive.  
	Applicant asserts Sandiford does not teach or imply use of a degradation agent for degrading polyacrylamide-based polymers into one or more polymers comprising reduced molecular weight fragments.
	Applicant notes polymer fragmentation involves forming shorter chain fragments from a longer chain polymer and involves breakage of the polymer backbone.  Applicant asserts this is in contrast to Sandiford who teaches hydrolysis of the acrylamide polymer.  
	The Examiner first notes the instant claim language of “which degrade said one or more polyacrylamide based polymers into one or more polymers comprising reduced molecular weight fragments to form a degraded in situ gelable polymer containing solution or composition.”  Within this statement, there is no explicit requirement for breaking of a polymer backbone.  The claims as presently written merely require the formation of reduced molecular weight fragments.    
	Applicant further notes the Examiner’s citation of Sandiford regarding the use of one or more degradation agents and that the quoted passage is directed towards polyacrylamide hydrolysis and does not read on the use of a degradation agent for degrading polyacrylamide as claimed.
	The Examiner respectfully disagrees.  It is the position of the Office that the hydrolysis of the acrylamide polymer in Sandiford provides for degradation of the polyacrylamide as claimed since such forms reduced molecular weight fragments.  Sandiford disclose hydrolysis of the polymer with sodium hydroxide.  As evidenced by Zeynali et al. (Alkaline Hydrolysis of Polyacrylamide and Study on Poly)acrylamide-co-sodium acrylate) Properties, the molecular weight of polyacrylamides decreases during alkaline hydrolysis with sodium hydroxide (CONCLUSION, o. 275, left column).  As such, the Examiner maintains the position that Sandiford’s hydrolysis of the polyacrylamide provides for a degradation agent that degrades and reduces the polyacrylamide into one or more polymers comprising reduced molecular weight fragments as claimed.
	Applicant further notes amended claim 2 wherein xxiii-xxv specify the use of iron based degradation agents.
	Although Applicant may intend the degradation agent to be iron based, it is the position of the Office that such is not required by the present claims.
	The Examiner first notes independent claim 1 merely requires “a degradation agent” and it is the position of the Office that sodium hydroxide, as set forth above, serves such a purpose.  Applicant does not require an iron based degradation agent in independent claim 1.
	Furthermore, with respect to dependent claim 2, the Examiner acknowledges Applicant’s extensive list of elements (i)-(livl).  The Examiner further notes, within such a list, the conjunction “and/or” is used.  As such, it is the position of the Office that of such a list, only one of such elements is necessary to read on the claim.  As such, the iron based degradation agent Applicant asserts is used in the instant invention is again not required by the claim language.
	The Examiner acknowledges Applicant’s comments pertaining to Sandiford’s teachings of ferrous sulfate as a crosslinking agent.  However, as set forth above, the iron based degradation agent is not required by the instant claims.    
	Applicant is advised to positively require the iron based degradation agent within independent claim 1 in order to positively define the degradation agent as such and possibly define the instant invention over that which is disclosed by Sandiford.  Such amendments may be considered appropriate for consideration under the AFCP 2.0 program.  
	With respect to independent claim 3, Applicant further asserts the new step of “degrading” that has been added thereto and asserts Sandiford fails to disclose such.  As set forth above, it is the position of the Office that Sandiford’s disclosure of hydrolysis provides for the degradation as claimed (see explanation above with respect to claim 1).  
Applicant’s amendments to independent claim 3 have been fully considered and are sufficient to overcome the rejection thereof with respect to Bhaduri as an active degrading step is now required therein.  The rejection of claim 3 and its dependents as anticipated by Bhaduri has therefore been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
10/03/22